DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim language “gradually increases” is indefinite due to the implied nature of the language to have more than three disks.  It is unclear how the notches are gradually increasing if there are only three sheets and the outer sheets must have a large width. For purpose of examination, examiner interprets “gradually increases” as increases.
  
Regarding Claim 12, the claim language in the preamble states “a method for fabricating a microgroove using a grinding wheel tool” which indicates a method of use, yet the claim language presented in steps B and C indicate a method of manufacturing.  It is unclear to the examiner if applicant is claiming a method of manufacturing or a method of use.  Respectfully, 
Additionally, the claim language “defining notches” is indefinite due to being unclear on whether this entails manufacturing the notches or merely identifying or having notches.  For the purpose of examination, examiner will interpret “defining notches” as “having notches” rather than manufacturing notches.   
Claims 13-20 are rejected based upon being dependent on rejected claim 12.  For the purpose of examination, examiner will apply art for the to their best understanding to reject the claim, as seen below.
Regarding Claim 20, the claim language “gradually increases” is indefinite due to the implied nature of the language to have more than three disks.  It is unclear how the notches are gradually increasing if there are only three sheets and the outer sheets must have a large width. For purpose of examination, examiner interprets “gradually increases” as increases.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it A method of use does not further limit the structure of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu (EU 0616872) in view of Kim (6,478,021) and Kaarlela (3,597,884).
Regarding Claim 1, Hirokazu teaches a grinding wheel tool (Fig. 3) for microgroove processing, comprising: 
a grinding wheel tool body (Ref. 2, Fig. 3, Col. 3, Line 53-56) formed by sequentially stacking a plurality of grinding wheel sheets (Ref. 1, Fig. 3, Col. 4, Line 2-6) along a thickness direction of each of the plurality of grinding wheel sheets (Fig. 3).
 wherein each of the plurality of the grinding wheel sheets comprises an outside end face (Fig. 3, Ref. 1), 
wherein the outside end faces of all the grinding wheel sheets form a processing end face of the grinding wheel tool body (Fig. 3), 
wherein the outside end face of each of the plurality of grinding wheel sheets defines therein notches (Ref. 3, Fig. 3, Col. 3, Line 54-56).   

wherein the smaller the widths of the notches are, the larger the outer edge circumference of the grinding wheel sheet is and the more slowly the outside end face of the grinding wheel sheet wears, and 
wherein the larger the widths of the notches are, the smaller the outer edge circumference of the grinding wheel sheet is and the faster the outside end face of the grinding wheel sheet wears, thereby forming the processing end face with a contour shape being a predetermined shape.  Kim teaches notches of different widths and placing notches of different widths on each layer of different grinding wheel sheets.  Kim explains a benefit thereof to help better guide debris out of the areas being cut or abraded. Using the teachings of Kim, one of ordinary skill in the art would be able to configure the different notch sizes to correspond with the circumference of the abrasive wheel sheets to improve debris removal.  
Hirokazu in view of Kim further fails to teach the different grinding sheets to have different outer edge circumferences.  Kaarlela teaches an abrasive wheel with multiple layers and can be considered analogous art because the structure is generally consistent with the claimed invention.  Kaarlela further teaches wherein different grinding wheel sheets have different outer edge circumferences (Fig. 4, Ref. 28).  Kaarlela teaches that the pointed edge created from different layer circumferences provide a more precise point when in use (Col. 4, 

Regarding Claim 2, Hirokazu as modified teaches the limitations of claim 1, as described above, and Hirokazu further teaches wherein the number of the notches on each of the plurality of grinding wheel sheets is multiple (Ref. 3, Fig. 3), and wherein a plurality of the notches on each of the plurality of grinding wheel sheets are evenly arranged along a circumferential direction of the grinding wheel sheet (Fig. 3).  

Regarding Claim 3, Hirokazu as modified teaches the limitations of claim 1, as described above, and Hirokazu further teaches wherein each notch includes a bottom face (See annotated fig. 3 below) and two side faces (See annotated fig. 3 below) integrally connected with two 529646-v1/4643-026002Attorney Docket No. 4643-02600 (PUS194061-1)opposite side edges of the bottom face, and wherein an angle formed between the two side faces is 0 degrees to 60 degrees (parallel sides shown in figure 3).  

    PNG
    media_image1.png
    373
    479
    media_image1.png
    Greyscale

Regarding Claim 9, Hirokazu as modified teaches the limitations of claim 1, as described above, and Hirokazu further teaches wherein the number of grinding wheel sheets is at least three (Fig. 3, Ref. 1).  Kim further teaches wherein the width of the notch gradually increases from the grinding wheel sheet located at an intermediate position toward the grinding wheel sheets located at two sides.  Due to the claim only requiring three grinding wheel sheets, one of ordinary skill in the art would be able to configure the narrower notches on the grinding wheel sheets disposed at the outside ends while the wider notches on the grinding sheet that is between the two outside end sheets.  Thereby having the width of the notch gradually increase from the grinding wheel sheet located at an intermediate position toward the grinding wheel sheets located at two sides.  

Regarding Claim 10, Hirokazu as modified teaches the limitations of claim 1, as described above, and Hirokazu further teaches wherein two adjacent grinding wheel sheets are connected and fixed by adhering (Col. 4, Line 2-6, Fig. 3).  

Regarding Claim 11, Hirokazu as modified teaches the limitations of claim 1, as described above, and Kaarlela further teaches wherein the contour shape of the processing end face is V-shaped, U-shaped, inverted U-shaped, inverted V-shaped, or obliquely-shaped (Fig. 4, shows a V shaped contour shape).  

Regarding Claim 12, Hirokazu as modified teaches the limitations of claim 1, as described above, 
Hirokazu further teaches a method for fabricating a microgroove using the grinding wheel tool (Fig. 3) for microgroove processing according to claim 1, comprising:

Kim further teaches A. defining notches of different widths on the outside end faces of the plurality of grinding wheel sheets (Ref. 57&55, Kim teaches notches of different widths and one of ordinary skill in the art would be able to configure the notches on different grinding wheel sheets to have different widths); C. grinding a workpiece by using the grinding wheel tool body obtained in step B, wherein the notches on different grinding wheel sheets have different widths (Ref. 57&55, Fig. 2, Examiner interprets the broadest interpretation of the claim language as the widths on each sheet could also differ thereby making the notches on different layers of the grinding wheel have different widths);  
wherein the smaller the widths of the notches are, the larger the outer edge circumference of the grinding wheel sheet is and the more slowly the outside end face of the grinding wheel sheet wears, and 
wherein the larger the widths of the notches are, the smaller the outer edge circumference of the grinding wheel sheet is and the faster the outside end face of the grinding wheel sheet wears, thereby truing the contour shape of the processing end face of the grinding wheel tool body into the predetermined shape and processing the workpiece to form a microgroove with a longitudinal cross-sectional shape conforming to the contour shape of the processing end face.  Kim teaches notches of different widths and placing notches of different widths on each layer of different grinding wheel sheets.  Kim explains a benefit thereof to help better guide debris out of the areas being cut or abraded.  Using the teachings of Kim, one of ordinary skill in the art would be able to configure the different notch sizes to correspond with the circumference of the abrasive wheel sheets to improve debris removal.  
 wherein different grinding wheel sheets have outer edge circumferences (Fig. 4, Ref. 28).  Kaarlela teaches that the pointed edge created from different layer circumferences provide a more precise point when in use (Col. 4, Lines 11-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of grinding wheel sheets, as taught by Hirokazu as modified, with the varying circumferences of the grinding sheets, as taught by Kaarlela, to increase precision while in use.

Regarding Claim 13, Hirokazu as modified teaches the limitations of claim 12, as described above, Hirokazu further teaches wherein the number of the notches on each of the plurality of grinding wheel sheets is multiple (Ref. 3, Fig. 3), and wherein a plurality of the notches (Ref. 3, fig. 3) on each of the plurality of grinding wheel sheets are evenly arranged along a circumferential direction of the grinding wheel sheet (Fig. 3).

Regarding Claim 14, Hirokazu as modified teaches the limitations of claim 12, as described above, Hirokazu further teaches wherein each notch includes a bottom face (See annotated fig. 3 below) and two side faces (See annotated fig. 3 below) integrally connected with two 529646-v1/4643-026002Attorney Docket No. 4643-02600 (PUS194061-1)opposite side edges of the bottom face, and wherein an angle formed between the two side faces is 0 degrees to 60 degrees (parallel sides shown in figure 3).

    PNG
    media_image1.png
    373
    479
    media_image1.png
    Greyscale


Regarding Claim 20, Hirokazu as modified teaches the limitations of claim 12, as described above, and Hirokazu further teaches wherein the number of grinding wheel sheets is at least three (Fig. 3, Ref. 1).  Kim further teaches wherein the width of the notch gradually increases from the grinding wheel sheet located at an intermediate position toward the grinding wheel sheets located at two sides.  Due to the claim only requiring three grinding wheel sheets, one of ordinary skill in the art would be able to configure the narrower notches on the grinding wheel sheets disposed at the outside ends while the wider notches on the grinding sheet that is between the two outside end sheets.  Thereby having the width of the notch gradually increase from the grinding wheel sheet located at an intermediate position toward the grinding wheel sheets located at two sides.  

Claim 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu as modified as applied to claim 1-3 and 9-11 above, and further in view of Kuo (2013/0220090).
Regarding Claim 4, Hirokazu as modified teaches the limitations of claim 1, as described above, but fails to teach the depth of the notch is 0.5mm to 10mm.  Kuo teaches a wheel with notches  and can be considered analogous art because the structure is generally consistent with the claimed invention.  Kuo further teaches wherein a depth of the notch is 0.5 millimeter (mm) to 10 mm ([0014], Ref. 108, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the notches, as taught by Hirokazu as modified, to have a depth of 0.5mm to 10mm, as taught by Kuo, to improve removal of debris from work surface [0014]. 

Regarding Claim 15, Hirokazu as modified teaches the limitations of claim 14, as described above, but fails to teach the depth of the notch is 0.5mm to 10mm.  Kuo teaches a wheel with notches and can be considered analogous art because the structure is generally consistent with the claimed invention.  Kuo further teaches wherein a depth of the notch is 0.5 millimeter (mm) to 10 mm ([0014], Ref. 108, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the notches, as taught by Hirokazu as modified, to have a depth of 0.5mm to 10mm, as taught by Kuo, to improve removal of debris from work surface [0014]. 

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu as modified as applied to claim 1-3 and 9-11 above, and further in view of Keipert (2010/0203282). 
Regarding Claim 5, Hirokazu as modified teaches the limitations of claim 1, as described above, and teaches an abrasive wheel but fails to explicitly teach the plurality of grinding wheel sheets comprises a superabrasive and a binder.  Keipert teaches an abrasive grinding wheel and can be considered analogous art because the structure is generally consistent with the claimed 

Regarding Claim 6, Hirokazu as modified teaches the limitations of claim 5, as described above, and Keipert further teaches wherein the superabrasive has a particle size of 0.1 micrometer (pm) to 50 pm ([0070] describes the abrasive particles to have a size range from 0.1 to 5000 micrometers which encompasses the range set forth in the claim language)

Regarding Claim 7, Hirokazu as modified teaches the limitations of claim 5, as described above, and Keipert further teaches wherein the superabrasive comprises one or more of diamond, cubic boron nitride, and silicon carbide ([0069] describes the types of abrasives), and wherein the binder comprises one or more of a metal binder, a resin binder, and a ceramic binder ([0067] describes types of resin binders). 

Regarding Claim 16, Hirokazu as modified teaches the limitations of claim 12, as described above, and teaches an abrasive wheel but fails to explicitly teach the plurality of grinding wheel sheets comprises a superabrasive and a binder.  Keipert teaches an abrasive grinding wheel and can be considered analogous art because the structure is generally consistent with the claimed invention.  Keipert teaches wherein each of the plurality of grinding wheel sheets comprises a superabrasive and a binder (Ref. 130, Fig. 1, [0001]).  Therefore, one of ordinary skill in the art would be able to create the abrasive wheel, as taught by Hirokazu as modified, with a 

Regarding Claim 17, Hirokazu as modified teaches the limitations of claim 16, as described above, and Keipert further teaches wherein the superabrasive a particle size of 0.1 micrometer (pm) to 50 pm ([0070]).    

Regarding Claim 18, Hirokazu as modified teaches the limitations of claim 16, as described above, and Keipert further teaches wherein the superabrasive one or more of diamond, cubic boron nitride, and silicon carbide ([0069]), and wherein the binder comprises one or more of a metal binder, a resin binder, and a ceramic binder ([0067]).  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu as modified as applied to claim 1-3 and 9-11 above, and further in view of Kasashima (2009/0165768).
Regarding Claim 8, Hirokazu as modified teaches the limitations of claim 1, as described above, Hirokazu further teaches wherein a shape of each grinding wheel sheet is a circular ring (Fig. 3, Ref. 2, Abstract).
Hirokazu as modified fails to explicitly teach the outer diameter of the grinding wheel sheet is 50 to 200mm, the inner diameter of the grinding wheel sheet is 15 to 45mm, and the thickness is 10 to 200 micrometers.  Kasashima teaches a grinding wheel with an inner and outer circumference and can be considered analogous art because the structure is generally consistent with claimed invention.  Kasashima further teaches wherein an outer diameter of the grinding wheel sheet (See annotated figure 1a)  is 50 mm to 200 mm ([0010] teaches the concept of an outer diameter being can be within the range of 50-200mm), wherein an inner  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the inner and outer circumference and thickness, as taught by Hirokazu as modified, to be 15mm to 40 mm, 50mm to 200mm and 10pm to 200pm respectively, as taught by Kasashima, because the structure is generally consistent with the art disclosed.

Regarding Claim 19, Hirokazu as modified teaches the limitations of claim 12, as described above, Hirokazu further teaches wherein a shape of each grinding wheel sheet is a circular ring (Fig. 3, Ref. 2, Abstract).
Hirokazu as modified fails to explicitly teach the outer diameter of the grinding wheel sheet is 50 to 200mm, the inner diameter of the grinding wheel sheet is 15 to 45mm, and the thickness is 10 to 200 micrometers.  Kasashima teaches a grinding wheel with an inner and outer circumference and can be considered analogous art because the structure is generally consistent with claimed invention.  Kasashima further teaches wherein an outer diameter of the grinding wheel sheet (See annotated figure 1a)  is 50 mm to 200 mm ([0010], teaches the concept of an outer diameter being within the same ranges), wherein an inner diameter of the grinding wheel sheet is 15 mm to 45 mm ([0010] teaches the concept of an abrasive wheel to have the same diameters within this range), and wherein a thickness of the grinding wheel sheet is 10 pm to pm ([0010] teaches the an abrasive wheel to have the thickness be between within the specified range of 0.1 mm(100pm) to 1mm (1000pm)). Therefore, it would have been .

    PNG
    media_image2.png
    419
    378
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reid (2,479,079), Christensen (3,049,843), Lindenbeck (3,802,130), Boucher (4,787,362), Corcoran (5,313,742), Krause (2002/0092111), Fujioka (2002/0168929) and Besse (2012/0034847) teach abrasive wheels and can be considered analogous art because the structure is generally consistent with the structure of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                           





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723